DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dur et al. (US 2008/0121547).
Regarding claims 1 and 5, Dur discloses a containers assembly comprising at least one first, bottom container (2; see Fig. 7) and at least one second, top container (1), detachably attachable to one another by a sliding locking mechanism (4, generally); the sliding locking mechanism interacts between the at least one first container and the at least one second container, the at least one first container (2) is configured at a top portion thereof with a first locking member (15) and the at least one second container (1) is configured at a bottom portion thereof with a second locking member (16); such that when the second container rests over the first container, the first locking member and said second locking member are aligned and are configured for lockingly interacting with one another (see e.g., Fig. 7), the sliding locking mechanism comprises a movable unit (4) that comprise a slider member (40, 42) and at least one arresting member (23), the sliding unit being configured at one of the at least one first container (2) and the at least one second container (1), and constitutes one of the first locking member (16) and the second locking member (4); and a corresponding at least one static locking element (43) configured at the other of the at least one first container and the at least one second container and constituting the other one of the first locking member and the second locking member, the slider member being reciprocally displaceable along a linear sliding path (e.g., along the path of arrow 45), between a locked position (see Fig. 6) and an unlocked position thereof (e.g., when the spring 25 is compressed to disengage the locking elements 23,43).
Dur discloses several embodiments of the locking elements for its locking stacking containers.  The embodiment recited above relying on a pivoting motion to selectively lock and unlock the two containers together and therefore this embodiment does not recite each of the 
Another embodiment disclosed in Dur, see Fig. 6, uses a linearly sliding unit (40) that comprise a slider member (40, 42) and at least one arresting member (23), the sliding unit being configured at one of the at least one first container (2) and the at least one second container (1), and constitutes one of the first locking member (16) and the second locking member (4); and a corresponding at least one static locking element (43).  As shown in Fig. 6, the sliding path (45) is parallel to the corresponding horizontal terminal edge of its container (in this case the bottom surface of the upper container) with the sliding path inboard of this terminal edge.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the container assembly having the top-mounted pivoting locking element of Fig. 7 of Dur to use the linear sliding locking elements as taught by Fig. 6 of Dur resulting in a linearly sliding locking member operating below and parallel to the top edge of the container to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (sliding locking member) for another (pivoting locking member) to obtain predictable results (e.g., a latch presenting a more flush outer surface to limit debris infiltration and present a more aesthetic contiguous appearance).
Regarding claim 2, Dur further discloses at least one additional container that uses the same locking arrangement (see e.g., middle of ¶007 describing the ability to stack multiple containers having the same connection elements).
Regarding claim 4, the sliding unit of the Dur combination provides for the sliding unit being slidingly displaceable between a locked position (see Fig. 6), in which the at least one arresting member (23) arrests the corresponding static locking element (43), thereby locking the second container (1) in position above the first container (2); and an unlocked position, wherein the arresting member is disengaged from the corresponding static locking element whereby the second container can be removed from the first container (see ¶0033 describing the engagement and disengagement of the locking element).
Regarding claims 7-8, the sliding unit of the Dur combination provides for the slider member (40) which is spontaneously displaceable by a biasing spring (25) into arresting the static locking element (23) in the locked position, whereby one or both of the arresting element of the sliding unit and the respective static locking element are configured with a chamfered gliding surface (38), whereby positioning of the second container over the first container results in spontaneous displacement of the slider member into arresting the static locking element (e.g., “pressure loading” see end of ¶0033 and middle of ¶0029).
Regarding claim 11, Dur further discloses that the assembly is configured with at least two sliding locking mechanisms disposed at opposed side faces of each container (see ¶0027).
Regarding claims 12-13 and 15, Dur further discloses that the assembly includes a handle (32) and the stack of containers can be fitted with a locomoting arrangement (e.g., a platform with rollers, see middle of ¶0027) necessarily resulting in the assembly being portable.
Regarding claim 14, Dur further discloses that the assembly is configured with one or more bucket-like containers (see beginning of ¶0027).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dur in view of Kamada (US 2015/0132053).
	Regarding claim 6, Dur does not disclose its linearly slidable slider member being snapingly displaceable between the locked and unlocked positions.
	Kamada teaches a linearly slidable (see arrows 20,22) slider member (54) which is snapingly displaceable between the locked position (see e.g., Fig. 5) and the unlocked position (see Figs. 7a-d showing the snapping/unsnapping when the slider 54 is pulled away in the direction of arrow 20).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the container assembly of the above Dur combination to include a positive locking feature as taught by Kamada to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a positive abutting feature to ensure a connector remains connected) to known devices (e.g., linearly slidable latches) ready for improvement to yield predictable results (e.g., a latch that is less prone to unintentional disengagement/unlocking).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dur in view of Fuchs (DE 202012102760, see applicant provided translation).
	Regarding claims 16 and 17, Dur discloses a container assembly comprising at least one first, bottom container (2; see Fig. 7) and at least one second, top container (1), detachably 
	Dur, while disclosing that in alternative embodiments a sliding member can be used to lock the containers together, see e.g., Fig. 6), does not disclose a locking slider member that is reciprocally displaceable along the longitudinal axis of the slider (i.e., in the lateral direction rather than inwardly and outwardly).
	Fuchs teaches another stackable container assembly with linearly reciprocating slider members (5) being reciprocally displaceable along a linear sliding path, between a locked position (9) and an unlocked position (e.g., position 8) thereof, the slider member having a longitudinal axis, and being reciprocally displaceable along the longitudinal axis, the 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the container assembly of Dur to include a laterally sliding locking member as taught by Fuchs to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (linear sliding locking members) for another (inwardly pivoting locking members) to obtain predictable results (e.g., a simpler latching mechanism having fewer parts (no fulcrum or biasing spring) that reduces costs and/or eases assembly).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are not persuasive.  The amendment to claim 1 and new claim 17 clarify the relative positions of the locking elements, but still do not overcome the teachings of the prior art of record (claim 1), while the addition of the lateral sliding direction of the latch (claims 17 and 16) required additional review/searching of the prior art which resulted in the introduction of the Fuchs secondary reference which uses laterally sliding latches to lock two stacked containers together.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618